Citation Nr: 1127977	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right shoulder disability.   

3.  Whether new and material evidence has been received to reopen the claim of service connection for a back disability.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder disability.    

5.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disability.     




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007.  

In June 2008, the Veteran requested a hearing with the Board.  However, he subsequently withdrew his request in October 2010 and February 2011.  

The claim of service connection for a bilateral hearing loss and the reopened claim of service connection for a back disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently is shown to have the residuals of right shoulder strain that as likely as not is due to an injury that was sustained during his period of active service.

2.  In an October 1996 rating decision, the RO denied service connection for a back disability.  The Veteran was notified of this decision, but did not file a timely appeal.   

3.  The evidence added to the record since the October 1996 rating decision is neither cumulative nor repetitive of that previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a back disability.       

4.  In an October 1996 rating decision, the RO denied the Veteran's original claim of service connection for a left shoulder disorder.  The Veteran was notified of this decision, but did not file a timely appeal.   

5.  The evidence received since the October 1996 rating decision is essentially cumulative in nature and repetitive of information that was previously addressed by the RO and does not relate to an unestablished fact necessary to substantiate the claim or otherwise raise a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder when considered by itself or in connection with the other evidence previously assembled.       

6.  In a March 1997 rating decision, the RO denied the Veteran's original claim of service connection for a right ankle disorder.  The Veteran was notified of this decision, but did not file a timely appeal.   

7.  The evidence received since the March 1997 rating decision is essentially cumulative in nature and repetitive of information previously addressed by the RO and does relate to an unestablished fact necessary to substantiate the claim or otherwise raise a reasonable possibility of substantiating the claim of service connection for a right ankle disorder, when considered by itself or in connection with the other evidence previously assembled.      



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his right shoulder disability manifested by the residuals of a strain is due to an injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

2.  New and material evidence has been presented to reopen the previously denied claim of service connection for a back condition.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  

3.  New and material evidence has not been presented to reopen the previously denied claim of service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  

4.  New and material evidence has not been presented to reopen the previously denied claim of service connection for a right ankle disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in October 2006.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and new and material evidence, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the October 2006 letter.  

The October 2006 notice letter informed the Veteran that in order for evidence to qualify as new, the evidence must be submitted to VA for the first time, and in order for evidence to be material, the evidence must pertain to the reason the claim was denied.

The Veteran was notified of the definition of new and material evidence set forth in 38 C.F.R. § 3.156.  He was notified of the basis upon which the claims for service connection for a back disability, left shoulder disability, and right ankle disability had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless error.    

The Board also finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  

The service treatment records were obtained and associated with the claims folder.  VA treatment records also are associated with the claims folder.  There is no other identified, available, relevant evidence that remains outstanding. 

A VA examination to obtain a medical opinion as to the issues of service connection for a right shoulder disability and whether new and material evidence has been submitted to reopen the claims for service connection for a back disability, left shoulder disability, and right ankle disability have not been performed in this case.  However, such additional action is not indicated.

Regarding claims to reopen, VA is not obligated to seek a medical examination unless new and material evidence is received.  See 38 C.F.R. § 3.159 (c)(4).    

Regarding the claim for service connection for a right shoulder disability, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no competent evidence of current symptoms or diagnosis of a left shoulder or right ankle disability, there is sufficient competent medical evidence on file for VA to make a decision on the claim.  .  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II.  Legal Criteria

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If certain chronic diseases, including arthritis are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 


New and Material Evidence 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


III.  Analysis

Service connection for a right shoulder disability

The Veteran asserts that he developed a right shoulder condition during his period of active service.  

The Veteran underwent several VA examinations in August 1996 after service discharge.  An X-ray examination of the right shoulder was normal.  An August 1996 VA neurological examination report indicates that the diagnosis was mild right shoulder strain.  The examination showed that there was mild pain over the right shoulder on passive rotation of the right shoulder.  

An August 1996 VA joint examination report indicates that the Veteran reported that the only symptom of the right shoulder was that it occasionally cracked and popped but otherwise, he had no complaints.  An examination of the right shoulder revealed that flexion and abduction was to 180 degrees and internal and external rotation was to 90 degrees, which is full motion.  See 38 C.F.R. § 4.71, Plate I.  

The examiner noted that there was normal painless motion of the right shoulder.   An X-ray examination was normal.  The diagnosis was that of history of strained right shoulder, normal on examination.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

There is evidence of showing right shoulder symptoms during service.  The service treatment records dated in March 1996 indicate that the Veteran reported having right shoulder and back pain after being injured by a car that came off its jack when he was changing a tire.  

The Veteran reported having pain in the right shoulder blade extending to the spine on the right side.  On examination, there was muscle spasm to the right trapezius muscle.  The assessment was that of musculoskeletal low back pain.  

At separation examination in April 1996, the Veteran reported having a painful and trick shoulder.  The examiner noted that the Veteran had occasional pain in the right shoulder status post subluxation, but no interference with duty.  The examination of the upper extremities was normal.   

The Board finds there is current proof sufficient to show that the Veteran as likely as not is suffering from residual right shoulder disability due to an injury during service.  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Based on careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not is experiencing permanent disability due to the documented injury to the right shoulder sustained during service.  Gilbert, 1 Vet. App. 49.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of a right shoulder strain is warranted.


Whether new and material evidence has been received to reopen the claim for service connection for a back disability.

In an October 1996 rating decision, the RO denied the Veteran's claim of service connection for a back disorder on the basis that there was no evidence of a current permanent residual or chronic back disability.   

The RO noted that the service treatment records show treatment for pulled muscles in the back, but there was no evidence of a residual back disability.  The RO discussed the findings of the VA examination in August 1996 and indicated that although there was some evidence of a mild pulling sensation in the back on range of motion testing, there was no evidence of painful motion of muscle spasm.  X-ray examination of the thoracolumbar spine was normal.  

The Veteran was notified of this decision and he did not perfect an appeal.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the October 1996 rating decision consisted of the Veteran's service treatment records and the August 1996 VA examination report. 

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In August 2006, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the October 1996 rating decision to be new and material for the purpose of reopening the claim.  

The Veteran submitted medical evidence of a chronic back disability.  A March 2007 VA x-ray examination report indicates that there were minimal degenerative changes at bilateral L3-L4 facet joints.  

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  

This evidence is material because it addresses an unestablished fact as to whether the Veteran has a current back disability that may be due to an injury in service.  This evidence raises a reasonable possibility of substantiating the claim.  

Thus, on this record, as the evidence is new and material, the claim must be addressed on the merits.  The claim of service connection for a back disability is reopened, subject to further action as discussed hereinbelow.    


Whether new and material evidence has been received to reopen the claim for service connection for a left shoulder disability and a right ankle disability.

In an October 1996 rating decision, the RO denied the claim of service connection for a left shoulder disability on the basis that there was no current disability.  The RO considered the service treatment records and the findings of the VA examination in August 1996.

The Veteran was notified of this decision and he did not perfect an appeal.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a March 1997 rating decision, the RO denied the claim of service connection for a right ankle disability on the basis that there was no current disability.  The RO considered the service treatment records and the findings of the VA examination in March 1997.  

The Veteran was notified of this decision and he did not perfect an appeal.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen a previously denied claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In August 2006, the Veteran applied to reopen the claims of service connection for left shoulder and right ankle conditions.  

Regarding the application to reopen the claim of service connection for a left shoulder disorder, the evidence submitted since the October 1996 rating decision consists of the March 1997 VA examination report and VA treatment records dated from January 2007 to May 2008.  

This evidence is new to the extent that it had not been previously submitted to agency decisionmakers, but is basically cumulative and redundant in nature.  

Moreover, this evidence is not material.  The newly submitted evidence does not establish that the Veteran has a current left shoulder disability.  The VA treatment records show that the Veteran had complaints of pain in the left shoulder, as previously addressed in the earlier rating decision.  See the VA treatment records dated in January 2007.  However, an x-ray examination of the left shoulder in January 2007 was normal.  

An examination in January 2007 was negative.  A left shoulder disability was not detected or diagnosed.  An August 2007 x-ray examination showed that the left acromioclavicular joint was essentially negative.  A September 2007 VA treatment record indicates that the Veteran had full range of motion of the left shoulder.  

Significantly, the VA treatment records dated in June 2007 serve to establish that the Veteran had suffered an intercurrent left shoulder injury in June 2007 in a motorcycle accident and was subsequently treated for pain, stiffness, and soreness in the left shoulder due to the motorcycle accident.    

This evidence is not material to the extent that it does serve to demonstrate a previously unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

This evidence does not tend to show that the Veteran has a current left shoulder disability that is due to an event or incident of the Veteran's period of service.    

Regarding the application to reopen the claim for a right ankle disability, the evidence submitted since the March 1997 rating decision consists of the VA treatment records dated from January 2007 to May 2008.  

This evidence is new because it has not been previously submitted to agency decisionmakers, but is essentially cumulative in nature and redundant of information previously addressed the RO in denying the Veteran's original claim.  

Moreover, this newly submitted evidence does not serve to show that the Veteran has a current right ankle disability.  The VA treatment records show that the Veteran had complaints of pain in the right ankle, but these assertions were addressed in connection with the Veteran's original claim.  See the VA treatment records dated in January 2007.  However, an x-ray examination of the right ankle in January 2007 was normal; only a calcaneal spur was detected.  

The June 2007 VA treatment records showing treatment for injuries sustained in a motorcycle accident indicate that the Veteran had complaints of right ankle pain.  An X-ray examination revealed no fracture. 

This evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim or otherwise raise a reasonable possibility of substantiating the claim.  

This evidence does not establish that the Veteran has a current right ankle disability that has been causally linked to injury or disease suffered in service.  This evidence does not raise any possibility of substantiating the claim.  

Accordingly, on this record, the evidence is not new and material and the claims of service connection for a left shoulder disorder and a right ankle disorder are not reopened.  


ORDER

Service connection for the residuals of a right shoulder strain is granted.   

As new and material evidence has been presented to reopen the claim of service connection for a back disorder, the appeal to this extent is granted and is subject to further action as discussed hereinbelow.  

As new and material evidence has not been presented to reopen the claim of service connection for a left shoulder disorder, the appeal to this extent is denied. 

As new and material evidence has not been presented to reopen the claim of service connection for a right ankle disorder, the appeal to this extent is denied. 


REMAND

VCAA, specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The medical evidence of record shows a diagnosis of minimal degenerative changes at bilateral L3-L4 facet joints.  See the March 2007 VA x-ray examination report. 

The Veteran contends that his current back disability is related to a back injury sustained during service.  

The service treatment records show that the Veteran sought treatment for low back pain in October 1992, March 1994, April 1994, July 1994, October 1994, March 1996, and April 1996.  

The service treatment records dated in October 1992 show a diagnosis of paravertebral muscle strain.  The records dated in March 1994 and July 1994 indicate that the Veteran had full range of motion of the back with sore pain.  The assessment was that of musculoskeletal back pain.  

The service treatment records dated in March 1996 indicate that the Veteran reported injuring his back while changing a tire when the car came off the jack.  An examination showed that the Veteran had full range of motion with muscle tension and tenderness to the back.  

A service treatment record dated nine days later indicated that the Veteran had unresolved back pain.  An examination showed muscle spasm to the right trapezius muscle.  The assessment was that of musculoskeletal low back pain.  

An April 1996 service treatment record notes that the Veteran had persistent pain in the back.  The pain was in the center of the back and went down to the waist, on and around the spine.  There was positive tenderness on the mid to low back.  The range of motion was guarded from pain. Straight leg raise was positive at 90 degrees on the left.  The assessment was that of back trauma.  

Upon separation examination in April 1996, the Veteran reported having recurrent back pain.  The examiner noted that the Veteran had musculoskeletal low back pain treated with range of motion testing and exercises, not considered disabling.  Examination of the spine was normal.  

This is sufficient evidence to warrant an examination, since there is competent evidence of a back injury and symptoms in service, a current back disability, and insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine whether the Veteran's current back disability had its clinical onset in service or is medically related to injury or event in service.  

The RO should make an attempt to obtain the Veteran's VA treatment records dated from May 2008 showing treatment for the back disability.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Regarding the claim of service connection for a bilateral hearing loss, the record shows that the Veteran underwent an audiometric evaluation at VA in February 2007, but the actual report of the audiometric evaluation is not of record.  

The RO should make an attempt to obtain the February 2007 findings of the audiometric examination (a copy of the audiometric testing showing the puretone threshold hearing levels in decibels over a range of frequencies in hertz) conducted in February 2007 and any VA treatment records dated from May 2008 showing treatment for hearing loss.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all VA treatment records dated since May 2008 showing treatment for the Veteran's claimed back condition and hearing loss.  

The RO in this regard should undertake to obtain the findings of a February 2007 audiometric examination (a copy of the audiometric testing showing the puretone threshold hearing levels in decibels over a range of frequencies in hertz) conducted at VA.  

2.  The RO then should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed back condition.    

The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability is due to an injury or another event of the Veteran's period of active service.  

The examiner in this regard should address the service treatment records showing complaints of back pain and diagnoses of musculoskeletal pain and muscle strain in 1992, 1994 and 1996.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state why.

3.  After completing the requested development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


